DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 10/26/2021 has been entered and made of record.

The Applicant has canceled claim(s) 4, 6, 11, 13, 18, and 19.
The Applicant has included newly added claim(s) 21.
The application has pending claim(s) 1-3, 5, 7-10, 12, 14-17, and 20-21.

In response to the amendments filed on 10/26/2021:
The objections to the specification and claims have been entered and therefore the Examiner withdraws the objections to the specification and claims.  
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s arguments, see “Claim Interpretation under 35 U.S.C. 112(f) …” in page 9, filed 10/26/2021, with respect to claims 1, 2, and 7 have been fully considered and are persuasive.  Therefore due to the amendments, the claim limitations no longer invoke 35 U.S.C. 112(f). 

Applicant’s arguments, see page 10, filed 10/26/2021, with respect to the pending amended claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102 and 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. William Jacklin (Reg. No. 64,894) on November 5, 2021.
	The application has been amended as follows:
	For claim 1 on pages 3-4 of Applicant’s Amendment after Non-Final dated 10/26/2021:
	1.  Please replace -- at least one memory; instructions in the apparatus; and -- at lines 3-4 with “at least one memory including instructions; and”.







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5, 7-10, 12, 14-17, and 20-21 (now renumbered as 1-15, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: segment the first image into blocks of pixels; remove respective center pixels of the blocks of pixels to determine modified blocks of pixels; determine a contrast feature value for the first image based on a mean of the modified blocks of pixels; apply a vector of feature values associated with the first image to the machine learning system, the vector of feature values including the blur feature value and the contrast feature value; and classify image quality associated with the first image based on an output of the machine learning system responsive to the vector of feature values associated with the first image.
Similarly, independent claims 8 (now renumbered as claim 6, for issue) and 15 (now renumbered as claim 11, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Solanki et al (US 8,879,813 B1, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) discloses using the descriptors [wherein the descriptors comprise a vector of a plurality of values] via the neural network to classify the quality of the image.  However, Solanki does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 5, 2021